MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  Oct 26 2016, 8:40 am
regarded as precedent or cited before any                                   CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Mark S. Lenyo
South Bend, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Community Park Investments,                              October 26, 2016
Inc.,                                                    Court of Appeals Case No.
Appellant-Plaintiff/Counterdefendant,                    46A05-1601-PL-224
                                                         Appeal from the LaPorte Superior
        v.                                               Court
                                                         The Honorable Greta S. Friedman,
Jamie Guess and Barry Lewis,                             Judge
Jr.,                                                     Trial Court Cause No.
Appellees-Defendants/Counterplaintiffs                   46D04-1509-PL-1605




Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 46A05-1601-PL-224 | October 26, 2016          Page 1 of 7
                                                  Case Summary
[1]   Community Park Investments, Inc. (“CPI”), appeals the trial court’s judgment

      in favor of Jamie Guess and Barry Lewis, Jr. (collectively “Tenants”). CPI

      asserts that the trial court erred in concluding that a mobile home sales contract

      entered into by the parties was unenforceable, and that the trial court similarly

      erred in failing to enforce a promissory note executed by Tenants. Finding no

      error, we affirm.


                                     Facts and Procedural History
[2]   The facts most favorable to the trial court’s judgment indicate that Jacob

      Pasternac is the sole owner of CPI, which operates the Springhill Mobile Home

      Community in La Porte. On June 7, 2014, CPI entered into a month-to month

      lease agreement with Tenants wherein Tenants agreed to pay $550 per month to

      CPI beginning in August 2014. Tenants also executed a promissory note to

      CPI for $9000 for the purchase of the used mobile home in which they were

      living. 1 Of the $550 monthly payment, $300 was for lot rental and $250 was for

      interest on the promissory note. A bill of sale for the used mobile home was

      presented to and signed by Tenants. Neither Pasternac nor any other person

      signed the bill of sale on behalf of CPI. On June 7 and June 9, 2014, Pasternac

      drove Tenants to the bank to withdraw cash to pay toward the purchase price of

      the used mobile home. Tenants paid Pasternac $5000 in cash. Pasternac would

      not give Tenants a receipt for the payments.


      1
          The promissory note stated that it was payable in full on or before March 31, 2015.

      Court of Appeals of Indiana | Memorandum Decision 46A05-1601-PL-224 | October 26, 2016    Page 2 of 7
[3]   Thereafter, Tenants paid CPI $550 per month through March 2015. On March

      20, 2015, Pasternac came to Tenants and demanded $9000 on the promissory

      note. Knowing that they had already paid $5000 toward the purchase, Tenants

      refused to pay. Pasternac told them the cost of the mobile home would now be

      $12,000. Tenants again refused to pay. Pasternac served Tenants with an

      eviction notice on April 7, 2015. Tenants did not make any more rent

      payments after receiving that notice.


[4]   CPI filed a small claims notice of eviction and complaint for damages against

      Tenants on July 2, 2015. In addition to eviction, CPI sought damages for

      unpaid lot rental and also sought $9000 based upon the alleged default of the

      promissory note. Tenants responded with a counterclaim against CPI alleging,

      among other things, that CPI created a “false contract” and failed to credit

      them for the $5000 collected by Pasternac. Appellant’s App. at 18. CPI

      subsequently filed a motion to transfer the case to the plenary docket, and the

      trial court granted that motion. Following a hearing held on July 27, 2015, the

      trial court entered an eviction order against Tenants and set a damages hearing

      for September 2015. Tenants moved out of the mobile home and off CPI’s

      property on July 31, 2015.


[5]   A damages hearing was held on September 21, 2015. CPI sought damages

      against Tenants in the amount of $13,836, which included $9000 for the cost of

      the mobile home, $3300 in unpaid rent ($1800 in lot rental and $1500 in

      interest), and $1000 for attorney’s fees and costs. Tenants argued that CPI

      failed to sign the bill of sale for the mobile home and also did not have title to

      Court of Appeals of Indiana | Memorandum Decision 46A05-1601-PL-224 | October 26, 2016   Page 3 of 7
      the mobile home. Therefore, they argued, any agreement by them to buy the

      mobile home was invalid and unenforceable. Tenants further argued that while

      they admittedly failed to pay rent for four months after they received the

      eviction notice, the $5000 they paid Pasternac toward the purchase of the

      mobile home more than made up for any unpaid rent owed to CPI.

      Accordingly, Tenants claimed that they owed nothing to CPI.


[6]   Following the hearing, the trial court entered its findings of fact and judgment,

      concluding in pertinent part,


[7]   11. That the testimony also showed that title to the mobile home was not in

      [CPI’s] name. Additionally, [CPI] did not sign the bill of sale which clearly

      states “Not valid unless signed and accepted by an officer of the company or an

      authorized agent.”



      12. That the fact that testimony stated that [CPI] did not in fact have clear title

      which was not disputed or addressed by [CPI], and in addition [CPI] did not

      sign the bill of sale, thus making the contract void. And finally, inasmuch as

      [Tenants] paid a total of $7260, the Court finds for [Tenants] and therefore

      awards [CPI] nothing.


[8]   Id. at 2. CPI now appeals. We will state additional facts in our discussion as

      necessary.




      Court of Appeals of Indiana | Memorandum Decision 46A05-1601-PL-224 | October 26, 2016   Page 4 of 7
                                      Discussion and Decision
[9]    As a preliminary matter, we observe that the Tenants did not file an appellees’

       brief. Where an appellee fails to file a brief, we do not undertake to develop

       arguments on that party’s behalf; rather, we may reverse upon a prima facie

       showing of reversible error. Morton v. Ivacic, 898 N.E.2d 1196, 1199 (Ind.

       2008). Prima facie error is error “at first sight, on first appearance, or on the

       face [of] it.” Id. The “prima facie error rule” relieves this Court from the

       burden of controverting arguments advanced for reversal, a duty which remains

       with the appellee. Geico Ins. Co. v. Graham, 14 N.E.3d 854, 857 (Ind. Ct.

       App. 2014). Nevertheless, we are obligated to correctly apply the law to the

       facts in the record in order to determine whether reversal is required. Id.

       Accordingly, if the appellant is unable to meet the burden of establishing prima

       facie error, we will affirm. Id.


[10]   We also observe that the trial court entered findings of fact and conclusions

       thereon sua sponte.

               Sua sponte findings only control issues that they cover, while a
               general judgment standard applies to issues upon which there are
               no findings. We may affirm a general judgment with findings on
               any legal theory supported by the evidence. As for any findings
               that have been made, they will be set aside only if they are clearly
               erroneous. A finding is clearly erroneous if there are no facts in
               the record to support it, either directly or by inference.


       Eisenhut v. Eisenhut, 994 N.E.2d 274, 276 (Ind. Ct. App. 2013) (citations

       omitted).


       Court of Appeals of Indiana | Memorandum Decision 46A05-1601-PL-224 | October 26, 2016   Page 5 of 7
[11]   CPI asserts that the trial court erred in concluding that the bill of sale entered

       into by the parties regarding the purchase of the used mobile home was

       unenforceable, and that the trial court similarly erred in failing to enforce the

       promissory note executed by Tenants wherein Tenants agreed to pay $9000 for

       the used mobile home. Although CPI attempts to treat the bill of sale and the

       promissory note as two separate agreements between the parties, we note that

       the two documents were executed simultaneously, and the bill of sale

       specifically references and incorporates the promissory note. Therefore, we

       consider the two alleged agreements as one integrated and complete contract.2

       After reviewing the documents and the facts in the record supporting the trial

       court’s findings, we agree with the trial court that any agreement between the

       parties regarding the purchase of the used mobile home is invalid and

       unenforceable.


[12]   The existence of a valid contract is a question of law for the court. Jernas v.

       Gumz, 53 N.E.3d 434, 445 (Ind. Ct. App. 2016), trans. denied. Pursuant to the

       bill of sale and promissory note, Tenants agreed to buy a used mobile home

       from CPI for $9000. However, as specifically found by the trial court, neither

       Pasternac nor any other authorized agent of CPI signed the bill of sale, which

       clearly states “Not Valid Unless Signed and Accepted by an Officer of the




       2
         An integrated agreement “is a writing constituting the final expression of one or more terms of the parties’
       agreement. The question of whether an agreement is an integration is one of fact[] that[,] unlike other
       questions of fact, is decided by the judge ….” Barker v. Price, 48 N.E.3d 367, 371 (Ind. Ct. App. 2015)
       (citation omitted). To determine whether a writing is integrated, “the judge should examine the writing itself
       to see whether it appears complete on its face and should also consider any other relevant evidence.” Id.

       Court of Appeals of Indiana | Memorandum Decision 46A05-1601-PL-224 | October 26, 2016            Page 6 of 7
       Company or an Authorized Agent.” Defendants’ Ex. B. Generally, the validity

       of a contract is not dependent upon the signature of the parties, unless such is

       made a condition of the agreement. Nationwide Ins. Co. v. Heck, 873 N.E.2d

       190, 196 (Ind. Ct. App. 2007). Here, it is abundantly clear from the language of

       the agreement that its validity is specifically contingent upon the signature of

       the seller or its agent. Accordingly, the trial court did not err in concluding that

       the bill of sale and promissory note were invalid and unenforceable. We affirm

       the trial court’s judgment in all respects.


[13]   Affirmed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 46A05-1601-PL-224 | October 26, 2016   Page 7 of 7